                        Case 2:13-cv-01591-DJH-DMF Document 257 Filed 11/29/18 Page 1 of 2



                    1   Kevin C. Nicholas SB #015940
                        Kevin.Nicholas@lewisbrisbois.com
                    2   Michael B. Smith SB #014052; PCC #64562
                        Michael.Smith@lewisbrisbois.com
                    3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    4   2929 North Central Ave. Suite 1700
                        Phoenix, Arizona 85012-2761
                    5   Telephone: 602.385.1040
                        Facsimile: 520. 385.1051
                    6   Firm email: azdocketing@lewisbrisbois.com
                        Attorneys for Defendant Thomas Rawa, M.D.
                    7
                    8                                   UNITED STATES DISTRICT COURT
                    9                                         DISTRICT OF ARIZONA
                   10
                   11 David Garcia, a single man,                           No. 2:13-cv-1591-PHX-DJH (DMF)
                   12                      Plaintiff,
                   13             vs.                                       NOTICE OF SERVICE
                   14 Corizon Health, Inc., a Tennessee
                      corporation; et al.,
                   15
                                    Defendants.
                   16
                   17            Defendant Thomas Rawa, M.D., by and through his undersigned counsel, hereby
                   18
                        gives notice that he has served his FRCP 26(a)(1)(A) First Supplemental Disclosure
                   19
                        Statement on all parties by Email and First Class Mail on November 29, 2018.
                   20
                   21            RESPECTFULLY SUBMITTED November 29, 2018.

                   22                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                   23
                                                                    By /s/ Michael B. Smith                        .
                   24                                                      Kevin C. Nicholas
                                                                           Michael B. Smith
                   25                                                      Attorneys for Defendant Thomas Rawa, MD
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4835-3185-7025.1
ATTORNEYS AT LAW
                        Case 2:13-cv-01591-DJH-DMF Document 257 Filed 11/29/18 Page 2 of 2



                    1                              CERTIFICATE OF SERVICE
                    2        I hereby certify that on November 29, 2018, I electronically transmitted the above
                      referenced document to the Clerk’s Office using the CM/ECF System and thereby served
                    3 all counsel of record in this matter.
                    4
                    5 /s/ Kathleen Biondolillo
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-3185-7025.1                           2
